Citation Nr: 1209571	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran, his mother, his father, and J.B.

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 10 percent rating, effective from June 3, 2008, and granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) rating, effective from June 3, 2008.  By August 2009 rating decision, the RO granted a 30 percent rating for PTSD, effective from June 3, 2008.  The Veteran has continued his appeal for a higher rating for PTSD.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD has been manifested by no more than reduced reliability and productivity due to such symptoms as:  panic attacks, disturbances of motivation and mood, impairment of short term memory, occasional reports of suicidal ideation, but no plan or intent, and difficulty in establishing and maintaining effective work and social relationships, as well as other symptoms not listed in the applicable rating diagnostic code (including but not limited to depression, anxiety, sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, concentration difficulties, irritability, and diminished interest in some activities, creating a reasonable doubt as to whether a higher disability rating is warranted under the Rating Schedule. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for an initial 50 percent schedular rating for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for an increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed the notice elements for a service-connected claim and was sent prior to the initial RO decision in this matter.  Since the appellate issue in this respect (entitlement to assignment of an initial rating in excess of 30 percent) is a downstream issue from that of service connection (for which the June 2008 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003.  This appeal is from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, an August 2009 statement of the case (SOC) and a May 2010 supplemental statement of the case (SSOC) properly provided him notice of the criteria for rating PTSD, including what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond and supplement the record, and, in addition, provided testimony in this matter in December 2009.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, supra; Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the June 2008 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran, and two VA examinations (in August 2008 and in April 2010) were conducted to assess the severity of his PTSD.  The Board notes that although the 2008 VA examination did not include a review of the claims folder, the 2010 VA examination did.  Moreover, each VA examination included a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The Board finds that these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On VA examination in August 2008, the Veteran reported having multiple awakenings and nightmares of Afghanistan, and that he had not had a remission from symptoms which began while he was touring in Afghanistan.  Since his discharge from service in June 2004, he had been living with his parents.  On a typical day he woke up early, went to work with his father, and put in an eight hour day.  His father owned a welding company, and the Veteran did welding and ran errands.  He reported that after work he had dinner and watched the news, and at times he went out and met his friends, swam in the lake, and tried to relax.  He was about to start at the university to study business management and marketing.  He got along very well with his parents and younger brother, had friends, and engaged in enjoyable activities.  He swam and participated in tubing and waterskiing with his friends.  He had no history of inpatient or outpatient psychiatric care, and no history of assaultiveness or suicide attempt.  He claimed that his day was intruded by daydreams where he found himself thinking that every day he was in Afghanistan.  He had the most trouble at night when he was bothered with nightmares and woke up sweating and frightened.  

Further, on VA examination mental status evaluation in August 2008, the Veteran was noted to be appropriately dressed and hygiene was intact.  His eye contact was consistent through the evaluation, and speech was of normal tone, rate, and rhythm.  He answered all questions in a relaxed manner, and his mood appeared calm and affect was appropriate to the subject matter.  His thought processes were logical and goal directed, and he did not endorse or manifest any psychotic symptoms.  He denied any thoughts of harming himself or others.  Cognitively, he was oriented times three, his memory was intact, and no abnormalities were noted in his ability to concentrate and attend.  His fund of knowledge appeared well above the normal level of functioning, and his insight into his present symptoms appeared very good.  The examiner also noted discussing several issues in depth with the Veteran, including the Veteran stating that after Afghanistan, he did not think he was able to deal with reality.  He denied delusions and hallucinations, and had no inappropriate behavior.  His ability to maintain minimal personal hygiene and other basic activities of daily living was intact.  He reported that his memory was the worst it had ever been, and claimed he had been told he had an obsessive compulsive condition in that his world had to be in order.  He reported he had panic attacks in the last week, and had a severe attack, but had not had one prior to that for two months.  He claimed that when he returned from Afghanistan he was having severe panic attacks once a week, that lasted eight to ten minutes.  He denied having a depressed mood or anxiety, and reported no problems with impaired impulse control.  He reported waking up multiple times at night secondary to nightmares and being short of breath and feeling frightened.  The diagnosis was PTSD, and a Global Assessment of Functioning (GAF) score of 60 to 65 was assigned.  The examiner noted that this GAF score put the Veteran into the mild symptoms range, but also indicated he was in the moderate symptom range because of occasional panic attacks, but was in the mild symptoms range as he generally functions pretty well and has meaningful interpersonal relationships.  The examiner also noted that the Veteran re-experienced his in-service traumas by recurrent and intrusive recollections of the events, including daydreams and nightmares, and he also made efforts to avoid thoughts, feelings, or conversations associated with the trauma and was unable to recall some important events of the trauma.  He reported that since he got back from Afghanistan his memory was bad, and he had difficulty falling and staying asleep and difficulty concentrating.  He started anti-depressant medications in May 2008.  

VA treatment records, dated from October 2008 through July 2009, show that the Veteran received periodic treatment for his PTSD, the symptoms of which fluctuated somewhat in severity.  In a psychiatry consultation in October 2008, he reported having nightmares and daydreams of Afghanistan, and described an overall increased state of tension and stress, with an increased startle response.  He felt more angry and short-tempered, and reported increased anxiety and worries.  He had frequent panic attacks, randomly through the day, characterized by palpitation, dyspnea, paresthesias in the hands and feet, and anxious ruminations lasting 5 to 10 minutes.  His depression had improved, and he averaged one crying spell per week, usually brought on by the people he had lost.  He acknowledged feelings of hopelessness and worthlessness since his symptoms were not getting better and he did not feel like the same person he was before he joined the military.  His appetite was pretty good, but he felt tired and sluggish most of the time. He reported intermittent passive suicidal ideation, with the last time being the week prior.  He denied suicidal intent or plan, and identified his family as the preventing factor to suicide.  He denied hallucinations, thought broadcasting/withdrawal, or manic symptoms.  On mental status examination he had good grooming and hygiene, and was cooperative with good eye contact and no agitation or slowing.  His speech was within normal limits, his mood was anxious, and his affect was congruent.  He had good organization of his thought process, denied suicidal/homicidal ideation, urges, intent, or plan, and his insight and judgment were fair.  He reported worsening anxiety symptoms in the past two weeks.  The diagnosis was PTSD and rule out panic disorder, and a GAF score of 45 was assigned.  

VA treatment records further showed that in November 2008 he complained of insomnia, distressing memories, nightmares, and flashbacks.  His mood was described as one of anxiety.  He denied difficulty with focus or concentration.  He denied suicidal ideation.  He lived with his brother and attended college.  A GAF score of 50 was assigned.  In December 2008, he complained of feeling increasingly hopeless and depressed, as he and his brother were going to have to move back in with their parents and he would have to drop out of school.  He denied current suicidal ideation, but reported he had them at least once a week, but did not believe he would ever act on them.  He had trouble concentrating.  In May 2009, he was living at home and working in his father's welding shop.  He had increased irritability, trouble concentrating, distractibility, and worsening memory.  He attributed his concentration difficulties with his low mood and poor sleep.  He had daily intrusive thoughts and nightmares.  He denied suicidal and homicidal ideations.  His affect was constricted, but reactive, and did not appear significantly depressed or anxious.  The diagnoses included MDD (major depressive disorder) and PTSD.  In June 2009, he reported increased anxiety, secondary to finding out he may be a father.  His mood was worse, and he had nightmares several times a week.  He denied suicidal ideation.  The impressions were PTSD and possible MDD in remission.  He was seen again in June 2009, and his depression symptoms had decreased due to medications.  He was still working full time, and reported suicidal ideation, but denied intent.  The diagnoses included PTSD, dysthymic disorder, and panic disorder with agoraphobia.  A GAF score of 53 was assigned.  In July 2009, his mood was euthymic with a normal range of effect, and he denied suicidal ideation, intent or plan.  A GAF score of 53 was assigned.

On VA examination in April 2010, the Veteran reported he took anti-depressant medication for his mental disorder, but did not participate in group or individual therapy.  He felt like things were "a little better with medication".  He reported a daily mildly depressed mood, anhedonia, sleep disturbance, fatigue, appetite disturbance, difficulty with concentration, feeling worthless, suicidal ideation with plan, but not intent.  He had been attending school at a community college, but had taken the semester off and did not want to return.  He had been living with his girlfriend since October 2009, but had asked her to move out, reporting that his anger issues played a role in the breakup.  He maintained a good relationship with his parents, and was trying to build a relationship with his 4 year old son in New Orleans.  He no longer spent time with his friends, and shut himself off from others.  He tried to nap after work, ate dinner, called his son, and watched television or played on the computer until bedtime.  He denied any history of suicide attempts or violence.  He was isolating himself from those around him, and he was spending most of his time at home.  

Further, in April 2010, the VA objective examination showed that the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable, his speech was unremarkable, his attitude toward the examiner was cooperative and attentive, his affect was normal, and his mood was agitated.  His attention was intact, and he was oriented times three.  His thought process and content were unremarkable, and he had no delusions.  He slept 3 to 4 hours a night, despite lying down for 6 to 7 hours.  He had no inappropriate behavior.  He reported obsessive/ritualistic behavior of locking the door twice when he got in the car and having a specific way of brushing his teeth, but did not identify any related impaired functioning.  He reported having panic attacks, three to four times a week, lasting 30 seconds to several minutes, and reported he had to stop everything and focus to control his breathing.  He had homicidal thoughts, but had no intent, usually triggered by people of Middle Eastern descent or when he was in arguments with people.  He reported daily suicidal thoughts, with plan, but no intent, and reported having a safety plan which he would follow.  He had fair impulse control, and reported getting into arguments with co-workers four to five times a week.  He was able to maintain minimal personal hygiene, and had no problems with activities of daily living.  His immediate and remote memory were intact, but his recent memory was mildly impaired.  He reported having problems with short term memory.  He reported having intrusive thoughts and reactions to them about three times a day, and had flashbacks one to two times a year, and nightmares four to five times a week.  His avoidant and arousal symptoms were present daily, and all symptoms were noted to be moderate and having been present since leaving Afghanistan.  He denied remissions, and it was noted that the Veteran thought stress exposures had impaired his ability to maintain relationships.  He also felt he could no longer maintain the good work ethic he had before.  His usual occupation was listed as welder, he worked full time, and his current employment had been for the past two to five years.  He had lost no time from work during the last year, and his problems related to occupational functioning, included being assigned different duties, having decreased concentration and difficulty following instructions, having inappropriate behavior, increased tardiness, memory loss, and poor social interaction.  

Further, on the VA examination report in April 2010, the examiner opined that the Veteran was experiencing moderate symptoms with moderate difficulty in social and occupational functioning.  The diagnoses included PTSD and major depressive disorder, and a GAF score of 53 was assigned.  With regard to his functional status and quality of life, the VA examiner noted that the Veteran had dropped out of school, avoided his mom since they don't live together, not being able to work out regularly, losing a 10 month relationship with significant other and losing friends, and loss of leisure activities.  The examiner opined that the Veteran might experience significant symptom relief if he were to engage in an evidence-based psychotherapy for PTSD.  The examiner responded "no" to whether there was total occupational and social impairment, but responded "yes" to PTSD signs and symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood, or school.  It was noted that as far as judgment, the Veteran perceived a heightened threat in benign situations, and with regard to thinking, he had difficulty concentrating and had dropped out of school.  With regard to family relations, he had become more distant from his mother and ended a relationship with his significant other.  With regard to work, he was yelling at co-workers, having difficulty with concentration, and was often late to work.  With regard to mood, he was irritable and depressed most days, and had dropped out of  school.  

III. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.   Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130  (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The Veteran's PTSD has been evaluated as 30 percent disabling, effective from June 3, 2008, pursuant to 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411. 

Under DC 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The Veteran essentially contends that he should be entitled to an initial rating in excess of 30 percent for his service-connected PTSD.  He has reported his PTSD has caused him to suffer various symptoms (which have fluctuated in severity), including, depression, anxiety, panic attacks, sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, memory problems, difficulties with concentration, avoidance of stimuli associated with past trauma, and isolating behaviors.  Although he has been working full time for this father, he reports difficulties at work, including irritability.  

In order for a higher rating of 50 percent to be assigned, the evidence of record would have to show PTSD with symptoms of such a magnitude to produce occupational and social impairment, with reduced reliability and productivity due to symptoms such as those outlined in the criteria for 50 percent under DC 9411. 

The record reflects that the Veteran received ongoing mental health treatment - primarily consisting of anti-depressant medication.  In addition, during the period in question, the Veteran underwent VA examinations in August 2008 and in April 2010.  A review of the objective evidence of record from this period tends to show fluctuating PTSD symptoms, ranging from mild to moderate.  Moreover, PTSD symptoms during this time period may be characterized as productive of reduced reliability and productivity due to symptoms such as panic attacks, impairment of short term memory, disturbances of mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  As noted above, the Veteran has also reported that his PTSD has caused him to have flashbacks, nightmares, sleep problems, depression, anxiety, social isolation, memory loss, problems with concentration, diminished interest in activities, and occasional reports of suicidal ideation, but denials of plan or intent.  The Board notes that the Veteran's symptoms due to his PTSD have certainly varied during the appeal period, including findings of a euthymic mood on one occasion, and occasional reports of suicidal ideation.  With regard to social relationships, the Veteran has maintained good relationships with his parents and brother, and is trying to establish a relationship with his son, but has struggled with other relationships, including friends and girlfriends.  With regard to employment, the Veteran has reported working full time for his father's welding business.  

Thus, after carefully reviewing the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that in considering all of the Veteran's symptomatology attributed to his PTSD, and the resulting occupational and social impairment, that his service-connected disorder more closely resembles the 50 percent level of impairment, with consideration of his ability to maintain some social relationships, and his occupational history.  38 C.F.R. § 4.7  

With regard to the Veteran's symptoms that have not been specifically listed in DC 9411, the Board notes that in Mauerhan v. Principi, supra, the Court explained that 38 C.F.R. § 4.130 lists diagnostic codes for more than 30 mental disorders and sets forth one general rating formula to be used in rating all the listed disorders.  The Court in Mauerhan essentially held that the evidence applied in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code; rather, the official evaluating the case is to consider all symptoms of a claimant's condition which affect the level of occupational and social impairment.  The Board is thus aware that the symptoms listed under the 50 percent rating are examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 50 percent rating.  Mauerhan v. Principi, supra.  Further, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Id.  Thus, with consideration of Mauerhan v. Principi, and the competent evidence of record, the Board concludes that an increase to a 50 percent rating is warranted for the Veteran's service-connected PTSD. 

In order for an even higher rating of 70 percent to be assigned, however, the evidence of record would have to show PTSD symptoms of such a magnitude to produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as those outlined in the criteria for 70 percent under DC 9411.  In that regard, the Board notes that the VA treatment records and the VA examinations do not show most of the typical symptoms listed in the criteria for a 70 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra. 

With regard to social impairment, the Board notes that while the Veteran has had disturbances of mood and motivation, including depression, panic attacks, and anxiety, and isolating behaviors, the record also reflects that he maintains a good relationship with his parents and brother, and is building a relationship with his son.  With regard to employment, the Veteran has maintained full time employment with his father's business, since he quit going to college.

As to the symptoms listed in the criteria for a 70 percent rating, with regard to suicidal ideation, a review of the objective medical evidence shows that the Veteran mostly denied suicidal and homicidal ideation during the period in question, but on several occasions did acknowledge having suicidal ideation/thoughts, but denied plan or intent.  With regard to obsessional rituals which interfere with routine activities, the record shows that the Veteran reported he had difficulty sleeping and some obsessive behavior; however, there was no report of or clinical findings of obsessive or ritualistic behavior that might interfere with routine activities.  With regard to speech, while his speech may have been constricted during the period in question, there have never been any findings that the Veteran's speech is illogical, obscure, or irrelevant.  While the Veteran has reported ongoing and chronic anxiety and depression, which has clearly impacted his functioning, there is no indication that this has precluded employment or precluded attending to his activities of daily living.  With regard to impulse control, the Veteran has reported having anger and irritability, but no report of problems with impulse control.  There has been no spatial disorientation, and on VA examinations the Veteran was consistently found to be oriented and alert.  He was cooperative on interviews and examinations, and was found to have no impairment of thought processes.  On interviews and examinations, there were no problems noted with the Veteran's appearance or hygiene.  With regard to difficulty in adapting to stressful circumstances, in this area the Veteran has reported problems - including increased anxiety and depression with the need to move back in with his parents, quitting school, finding out he had a son, and with other interpersonal areas.  Although he has reported problems with maintaining effective relationships, the evidence of record does not show that he was unable to establish or maintain any relationships as he has maintained a relationship with his parents and brother. 

The evidence as a whole demonstrates that the Veteran's PTSD symptoms do not approximate the criteria for a 70 percent rating at any time during the period in question.  38 C.F.R. § 4.7.  While the evidence of record shows that the Veteran has deficiencies in work, family relations, and mood, there is little to no indication of deficiencies in his judgment and thinking.  Moreover, although he has deficiencies in work, relationships, and his mood, these deficiencies are not due to symptoms such as those set out in DC 9411 or symptoms of similar magnitude or effect.  Mauerhan v. Principi, supra.  In that regard, the Board notes that the Veteran's symptoms due to his PTSD - which include, but are not limited to, depression, anxiety, sleep problems, nightmares, flashbacks, intrusive memories, isolating behaviors, irritability, short-term memory loss, periodic concentration difficulties, avoidance of stimuli associated with trauma, diminished interest in some activities, and occasional reports of suicidal ideation or thoughts, do not approach or approximate the magnitude of the severe symptoms listed in the criteria for a 70 percent rating under DC 9411.  In assessing whether the Veteran has the level of occupational and social impairment contemplated in the criteria for a 70 percent rating, with deficiencies in work, family relations, and mood, due to the Veteran's PTSD symptoms as set out above, the Board concludes that the Veteran's PTSD symptoms impacting his social and occupational adaptability do not approximate the severity or magnitude of the symptoms listed in the criteria for a 70 percent rating under DC 9411.  38 C.F.R. § 4.7.  

The Board also notes that in assessing a psychiatric disability, a GAF score is often assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DSM-IV; Richard v. Brown, 9 Vet. App. 266 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95. 

In this case, the record reflects that the Veteran's GAF scores widely ranged from 45 to 65.  A GAF score of 41 to 50 denotes serious symptoms, or any serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms  or moderate difficulty in social, occupational, or school functioning.  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  The Court has noted the importance of GAF scores in evaluating mental disorders; however, a GAF score is only one aspect of numerous facets which go into rating a psychiatric disability.  Id.  Thus, although the GAF scores have widely varied, this reflects the Veteran's PTSD symptoms during this period, which have also varied. 

Given the foregoing, the Board finds that the positive evidence is in a state of equipoise with the negative evidence, regarding the Veteran's claim of entitlement to an initial rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While he clearly had fluctuating PTSD symptoms which affected his ability to perform occupational tasks and affected his social abilities, he has maintained family relationships and there was no showing or allegation that his PTSD prevented him from working.  Even considering his GAF scores, which included scores ranging from 45 to 65 (evidencing at least - at some point - serious symptoms and serious to major impairment), he was never shown to have PTSD symptomatology of such severity so as to warrant a 70 percent rating.  Thus, with consideration of the Veteran's complaints, symptoms, and clinical findings of record, and after resolving all reasonable doubt in the Veteran's favor, the Board will conclude that the Veteran's PTSD more nearly approximated the criteria for a schedular rating of 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  The Board concludes also that the preponderance of the evidence does not approximate the severity of the symptoms listed in the criteria for the assignment of a 70 percent rating for the period in question.  See 38 C.F.R. §§ 4.7, 4.130. 

In light of the holding in Fenderson, supra, the Board has also considered whether a "staged" rating should be assigned for the Veteran's PTSD, as advocated by the Veteran's representative in the informal hearing presentation submitted in May 2011.  Based upon the record, however, the Board finds that, at no time since the initial award of service connection, has the Veteran's PTSD disability been more disabling than as currently rated under the present decision of the Board, and there is no indication that a staged rating is warranted.  Fenderson, supra.  

The Board also finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  In the present case, the Board finds that the Veteran's disability picture due to his PTSD, is adequately contemplated by the rating schedule, especially since the rating criteria for PTSD (DC 9411) specifically take into account social and occupational functioning in assessing the severity of the PTSD, and provide for a greater evaluation for more severe impairment.  Thus, referral for the assignment of an extraschedular rating is not warranted. 

Given the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board concludes that his PTSD more nearly approximates the criteria for an initial rating of 50 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 50 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Veteran argues that his service-connected bilateral hearing loss disability is more severely disabling than that reflected by the currently assigned initial noncompensable disability rating.  At the hearing in December 2009, the Veteran testified that his hearing ability was worse since his last hearing examination in 2008.  He testified he had not been provided hearing aids yet, but also indicated he had not gone back to VA to say he could not hear and needed another hearing examination.  In addition, the Veteran's parents and a friend, J.B., described the Veteran's hearing difficulties.  As the Veteran has essentially contends that his hearing loss has worsened since his last examination - in September 2008 - he should be afforded a new examination in compliance with VA's duty to assist, to determine the current severity of his service-connected bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide information regarding any treatment he has received for his bilateral hearing loss since 2008.  With any assistance need from the Veteran, an attempt to obtain treatment records from any named treatment providers should be made.  Negative replies should be requested.

2. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be made available to the examiner and the examiner should indicate in the report that the claims file was reviewed.  All indicated tests should be accomplished.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.  The examiner should also obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide opinions without resorting to speculation, it should be so stated and explained why this is so. 

3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


